—In an action to recover damages *588for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 30, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint and denied her cross motion for leave to amend her notice of claim.
Ordered that the order is reversed, on the law and as an exercise of discretion, with costs, the motion is denied, the complaint is reinstated, and the cross motion is granted.
General Municipal Law § 50-e (6) provides that a good faith “mistake, omission, irregularity or defect” in a notice of claim may be corrected in the court’s discretion, as long as the defendant is not thereby prejudiced (see, Cyprien v New York City Tr. Auth., 243 AD2d 673; Matter of Santarpia v City of New York, 231 AD2d 726; Halali v City of New York, 213 AD2d 449). Here, the defendant would not be prejudiced by the plaintiffs proposed amendment (see, Cyprien v New York City Tr. Auth., supra). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.